Citation Nr: 1046809	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-19 171	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for right eye corneal 
scarring, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to December 
1966, and from February 1976 to December 1978.

This appeal to the Board of Veterans Appeals (Board) arises from 
an April 2005 rating action that denied a rating in excess of 10% 
for right eye corneal scarring. 

In May 2006, the Veteran testified at a hearing before a hearing 
officer at the RO.

By decisions of July 2008 and July 2009, the Board remanded the 
issue on appeal to the RO for further development of the evidence 
and for due process development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

In Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009), 
the U.S. Court of Appeals for Veterans Claims (Court) held that a 
request for a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R) is 
not a separate claim for benefits, but rather is best understood 
as involving an attempt to obtain an appropriate rating for 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to a T/R is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Consequently, when 
entitlement to a T/R is raised during the adjudicatory process of 
the underlying disability or during the administrative appeal of 
the initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability.  

In his February 2006 Substantive Appeal, the Veteran contended 
that his service-connected right eye disability prevented him 
from driving commercially and using a computer, thus preventing 
him from continuing employment for which he had been trained.  At 
the May 2006 RO hearing, the Veteran testified about how his 
right eye disability impaired him industrially.

However, the issue of entitlement to a T/R based on the disabling 
effects of the veteran's service-connected disabilities has not 
been adjudicated by the RO.  As this issue is inextricably 
intertwined with the increased rating claim pending on appeal, 
the Board finds that the RO must adjudicate the T/R issue in the 
first instance prior to a Board decision on the increased rating 
issue, and this case must thus be remanded to the RO to 
accomplish this action.  

On remand, the RO should also obtain copies of any records of 
outstanding treatment and evaluation of the Veteran for his right 
eye disability at the Milwaukee, Wisconsin VA Medical Center 
(VAMC) from May 2005 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted 
above, under 38 C.F.R. § 3.159(b) efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the 
Milwaukee, Wisconsin VAMC copies of any 
records of outstanding treatment and 
evaluation of the veteran's right eye from 
May 2005 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998). 

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
(a) adjudicate the inextricably-intertwined 
claim for a T/R in the first instance, and 
(b) thereafter readjudicate the pending 
right eye increased rating claim in light 
of all pertinent evidence and legal 
authority.   

5.  If the increased rating sought on 
appeal has not been granted to the 
veteran's satisfaction, the RO must furnish 
him and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

